Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 1 of 15 PageID #: 1



Sheehan & Associates, P.C.
Spencer Sheehan
spencer@spencersheehan.com
(516) 303-0552

United States District Court
Eastern District of New York                                     2:19-cv-01875

Oscar Lopez individually and on behalf of
all others similarly situated
                               Plaintiff

                 - against -                                       Complaint

SPC Management Co., Inc.
                               Defendant


       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.    SPC Management Co., Inc. (“Swander Pace Capital” or “defendant”) manufactures,

distributes, imports, markets, labels and sells wafers and cookies (the “Products”) through its

ownership, control, and authority over Voortman Cookies Limited, a Canadian enterprise.

       2.    The Voortman Cookies are available in numerous flavors and as sugar free, sold to

consumers from third-party brick and mortar stores and websites.

       3.    The Products highlight certain ingredients or components on the front labels such as

“Baked With Real Cocoa” (“Cocoa Products”), “Baked With Real Fruit” or a particular type of

fruit, i.e., “Baked With Real Bananas,” (“Fruit Products”) and “Baked With Real Vanilla”

(“Vanilla Products”).

       4.    The Cocoa Products include Chocolate & Caramel Wafers, Chocolate & Raspberry

Wafers, Chocolate Mint Wafers, Chocolate Wafers, Chocolate Wafers Sugar Free, Cookies 'N
                                          1
Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 2 of 15 PageID #: 2



Crème Wafers, Fudge Brownie Chocolate Chip Cookies, Sugar Free Fudge Coated Chocolate

Wafers, Fudge Coated Peanut Butter Wafers, Fudge Coated Salted Caramel Wafers, Sugar Free

Fudge Coated Vanilla Wafers, Fudge Striped Shortbread Cookies Sugar Free and S'mores Wafers.




 Baked With
 Real Cocoa




       5.      The Fruit Products include Apple Crisp Wafers, Banana Wafers, Chocolate &

Raspberry Wafers, Strawberry Wafers, and Strawberry Banana Wafers.




 Baked With
  Real Fruit




       6.      The Vanilla Products include Vanilla Shortbread Cookies and Vanilla Wafers.




 Baked With
 Real Vanilla




                                                2
    Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 3 of 15 PageID #: 3



           7.     Defendant has tapped into consumer demand for “real ingredients” by promoting the

products as “baked with” “real cocoa,” “real vanilla” and “real fruit,” as “nearly three-quarters of

U.S. consumers find it important to recognize the ingredients in the products they buy.”1

           8.     An industry survey confirmed “recognition of ingredients to be one of the biggest

drivers of product choice, with more than half of respondents (52 percent) considering it to be an

important factor.”2

           9.     The Products’ representations are misleading because despite the front-label claims

of “real cocoa,” “real vanilla” and “real fruit,” they do not contain these components in the amount,

type and/or form which a reasonable consumer would expect based on the claims.


I. Cocoa


           10.    Cocoa powder (“cocoa”) is the “core of a chocolate's flavor, without any extra fat,

sugar, or milk to get in the way.”

           11.    The “Baked with Real Cocoa” representations are false, misleading and deceptive

because the ingredient lists disclose they actually contain “Cocoa Processed with Alkali.”



    Cocoa Processed
      with Alkali
      (“Cocoa”)



           12.    No reasonable consumer would expect cookies and wafers promoted as “baked with

real cocoa” to contain or be made with alkalis, because “real” modifies “cocoa,” indicating the



1
    https://www.snackandbakery.com/articles/88762-clean-label-snacks-and-bakery-move-from-novelty-to-mainstream
2
     https://www.foodinsiderjournal.com/clean-label/75-consumers-will-pay-extra-clean-label-ingredients
                                                        3
 Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 4 of 15 PageID #: 4



cocoa powder is included in its most simplified and bare form, without alkalis, which is readily

available.

        13.   Cocoa powder results from crushing the edible portions of the cocoa bean – “nibs” –

into a fine paste, releasing and melting the nibs’ fat content (cocoa butter).

        14.   the combination of crushed, ground nibs and cocoa butter produces chocolate liquor.

        15.   The chocolate liquor is pressed between hydraulic plates to form hard-cocoa “press

cakes” and the excess cocoa butter is removed.

        16.   The cocoa cakes are grated into fine powders.

        17.   The types of powders produced are based on the amount of cocoa butter, or fat,

remaining in the powder: high or “breakfast cocoa” (22% +), medium or “cocoa” (10-12%) and

lowfat cocoa (less than 10%).

        18.   The cocoa powder can be further treated through alkalization (“Dutch-process” or

alkalized) or sold for use in its non-alkalized state.

        19.   The use and presence of alkalis reduces the acidity of cocoa powder, giving it a

noticeably darker hue but detracting from the “real cocoa” taste.

                  Non-Alkalized                                        Alkalized




        20.   The claim of “baked with real cocoa” is intended to differentiate the cocoa in the

                                                   4
    Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 5 of 15 PageID #: 5



Products from other cocoa ingredients bearing the standard cocoa designation, i.e., “cocoa” or

“cocoa processed with alkali,” and imply this cocoa is nutritionally and organoleptically superior.3

           21.    Because cocoa is a commonly used and valued product, consumers have certain

expectations based on experience when it comes to how “cocoa” is declared on a label.

           22.    It is false, deceptive and misleading to conspicuously promote “real cocoa” without

any reference to the presence and use of alkalis either preceding or following.

           23.    The Products’ use of the optional alkali ingredients significantly distinguishes its

cocoa component from cocoa powder which does not contain alkali.

           24.    The presence or absence of alkalis effect the taste and color of the cocoa powder to

such an extent that they are a characterizing feature and effect whether it will be purchased.

           25.    Though it may be duplicative and unnecessary to indicate the presence of all optional

ingredients used in standardized foods wherever the affected ingredient is declared, other than the

ingredient list, this is not the case where an optional ingredient (alkali) is characterizing towards

the affected ingredient (cocoa).

           26.    The representation “real cocoa” is false, deceptive and misleading because

consumers expect “real cocoa” to indicate a higher quality cocoa than had the ingredient merely

been accurately identified as “cocoa,” the term for when it’s between 10 and 22 percent.

           27.    By misrepresenting medium fat cocoa as “real cocoa,” consumers will expect the

cocoa powder component to be nutritionally and organoleptically superior than it actually is.

           28.    Such a type of higher fat cocoa – above 22 percent – is referred to as breakfast cocoa,

which has a more intense “chocolate-y” flavor.


3
    21 C.F.R. §130.11 Label designations of ingredients for standardized foods.
                                                          5
 Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 6 of 15 PageID #: 6



II. Real Vanilla


        29.   The representation “baked with real vanilla” is false and misleading because the

ingredient list indicates the Vanilla Products contains “natural flavor” which does not include

vanilla, vanillin or vanilla flavor.




  Natural Flavors
   (“Vanilla”)




        30.   Consumers value the representation "Baked With Real Vanilla" because studies have

found that real vanilla simulates a creamy texture, satisfying consumers’ needs for consumption

of fat-rich foods, without the actual fat and calories.

        31.   Consumers value vanilla because it is the ideal combination of spice and sweet –

contrary to its dictionary definition of “plain.”


III. Real Fruit


        32.   The “baked with real fruit” representations are false and misleading because their

ingredient lists disclose the presence of “dried fruit,” whether strawberries, bananas, lemons, etc.




    Dried Fruit
     (“Fruit”)




                                                    6
 Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 7 of 15 PageID #: 7



        33.   Consumers value products purporting to contain fruit due to their many nutrients and

health-promoting effects.

        34.   However, the dehydration of the fruits causes their sugar content – previously

dispersed in a high-water content fruit – to be concentrated.

        35.   This provides the sugar from the fruit but because it is delivered to the body without

the roughage and water which would accompany the consumption of that fruit if it were whole and

in raw form, its nutritional benefits are greatly diminished.

        36.   The Products contain other representations which are misleading and deceptive.

        37.   As a result of the false and misleading labeling, defendant sold the Products at a

premium price – no less than $4.19 per 14.1 oz, excluding tax – compared to other similar products

which are represented in a non-misleading way.

                                      Jurisdiction and Venue


        38.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).

        39.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        40.   This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        41.   Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        42.   A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                   Parties
                                                   7
 Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 8 of 15 PageID #: 8



        43.   Plaintiff is a citizen of Suffolk County, New York.

        44.   John and Jane Doe plaintiffs are citizens of the other 49 states.

        45.   Defendant is a California corporation with a principal place of business in San

Francisco, California.

        46.   During the class period, plaintiff purchased one or more Products for personal

consumption with the representations described herein, for no less than the price indicated, supra,

excluding tax, within this district and/or state.

        47.   Plaintiff paid this premium because prior to purchase, plaintiffs saw and relied on the

misleading representations.

        48.   Plaintiff would consider purchasing the Products again if there were assurances that

the Products’ representations were no longer misleading.

                                          Class Allegations


        49.   The classes consist of all consumers in the following states: all, New York who

purchased any Products subject to the actionable representations during the statutes of limitation.

        50.   A class action is superior to other methods for fair and efficient adjudication.

        51.   The class is so numerous that joinder of all members, even if permitted, is

impracticable, as there are likely hundreds of thousands of members.

        52.   Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff(s) and class members

are entitled to damages.

        53.   Plaintiff(s) claims and the basis for relief are typical to other members because all

were subjected to the same representations.
                                                    8
 Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 9 of 15 PageID #: 9



       54.     Plaintiff(s) is/are an adequate representative because his/her/their interests do not

conflict with other members.

       55.     No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       56.     Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       57.     Plaintiff(s) counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       58.     Plaintiff(s) seeks class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”) §§ 349 & 350
                       and Consumer Protection Statutes of Other States and Territories

       59.     Plaintiff and John and Jane Doe plaintiffs, representing the forty-nine (49) other

states where they reside and purchased the Products, incorporate by reference all preceding

paragraphs and assert causes of action under the consumer protection statutes of all fifty (50) states.

   a. Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-1, et. seq.;

   b. Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code § 45.50.471, et.

       seq.;

   c. Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et. seq.;

   d. California Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. and Unfair

       Competition Law, Cal. Bus. Prof. Code §§ 17200- 17210 et. seq.;

   e. Colorado Consumer Protection Act, Colo Rev. Stat § 6-1-101, et. seq.;

   f. Connecticut Unfair Trade Practices Act, Conn. Gen Stat § 42-110a, et. seq.;

   g. Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et. seq.;
                                                  9
Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 10 of 15 PageID #: 10



   h. District of Columbia Consumer Protection Procedures Act, D.C. Code §§ 28-3901, et. seq.;

   i. Florida Deceptive and Unfair Trade Practices, Act Florida Statutes§ 501.201, et. seq.;

   j. Georgia Fair Business Practices Act, §10-1-390 et. seq.;

   k. Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statutes § 480 1, et. seq. and

      Hawaii Uniform Deceptive Trade Practices Act, Hawaii Revised Statute § 481A-1, et. seq.;

   l. Idaho Consumer Protection Act, Idaho Code § 48-601, et. seq.;

   m. Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS § 505/1, et. seq.;

   n. Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, et. seq.;

   o. Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et. seq., and the

      Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann § 365.020, et. seq.;

   p. Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev. Stat. Ann. §§

      51:1401, et. seq.;

   q. Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et. seq., and Maine Uniform

      Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10, § 1211, et. seq.;

   r. Massachusetts Unfair and Deceptive Practices Act, Mass. Gen Laws ch. 93A;

   s. Michigan Consumer Protection Act, §§ 445.901, et. seq.;

   t. Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§ 325F.68, et. seq.; and

      Minnesota Uniform Deceptive Trade Practices Act, Minn Stat. § 325D.43, et. seq.;

   u. Mississippi Consumer Protection Act, Miss. Code An. §§ 75-24-1, et. seq.;

   v. Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et. seq.;

   w. Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code § 30-14-101,

      et. seq.;

                                              10
Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 11 of 15 PageID #: 11



   x. Nebraska Consumer Protection Act, neb. Rev. Stat. § 59 1601 et. seq., and the Nebraska

      Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-301, et. seq.;

   y. Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903, et. seq.;

   z. New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:1, et. seq.;

   aa. New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et. seq.;

   bb. New Mexico Unfair Practices Act, N.M. Sta. Ann. §§ 57 12 1, et. seq.;

   cc. North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et. seq.;

   dd. Ohio Rev. Code Ann. §§ 1345.02 and 1345.03; Ohio Admin. Code §§ 109;

   ee. Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et. seq.;

   ff. Oregon Unfair Trade Practices Act, Ore. Rev. Stat. § 646.608(e) & (g);

   gg. Rhode Island Unfair Trade Practices and Consumer Protection Act, R.I. Gen. Laws § 6-

      13.1-1 et. seq.;

   hh. South Carolina Unfair Trade Practices Act, S.C. Code Law § 39-5-10, et. seq.;

   ii. South Dakota’s Deceptive Trade Practices and Consumer Protection Law, S.D. Codified

      Laws §§ 37 24 1, et. seq.;

   jj. Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101 et. seq.;

   kk. Vermont Consumer Fraud Act, Vt. Stat. Ann. Tit. 9, § 2451, et. seq.;

   ll. Washington Consumer Fraud Act, Wash. Rev. Code § 19.86/0101, et. seq.;

   mm. West Virginia Consumer Credit and Protection Act, West Virginia Code § 46A-6-101,

      et. seq.;

   nn. Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et. seq.


      60.    Defendant’s representations and omissions are false, unfair, deceptive and
                                              11
Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 12 of 15 PageID #: 12



misleading and are not unique to the parties and have a broader impact on the public.

       61.   Defendant’s acts, practices, advertising, labeling, packaging, representations and

omissions are not unique to the parties and have a broader impact on the public.

       62.   Plaintiff desired to purchase products which were as described by defendant and

expected by reasonable consumers, given the product type.

       63.   The representations and omissions were relied on by plaintiff and class members,

who paid more than they would have, causing damages.

                                        Negligent Misrepresentation

       64.   Plaintiff incorporates by references all preceding paragraphs.

       65.   Defendant misrepresented the substantive, health, quality and nutritional attributes

of the Products’ composition.

       66.   Defendant had a duty to disclose and/or provide non-deceptive labeling of the

Products and knew or should have known same were false or misleading.

       67.   This duty is based on defendant’s purported position as a self-designated learned

intermediary and an entity which has held itself out as having special knowledge in the production,

service and sale of the product type.

       68.   Defendant negligently misrepresented and/or negligently omitted material facts.

       69.   Plaintiff reasonably and justifiably relied on these negligent misrepresentations and

omissions, which served to induce and did induce, the purchase of the Products.

       70.   Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, thereby suffering damages.

             Breach of Express Warranty and Implied Warranty of Merchantability

                                                12
Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 13 of 15 PageID #: 13



       71.     Plaintiff incorporates by references all preceding paragraphs.

       72.     Defendant sells cookies and wafers with characterizing “real” ingredients, purporting

to be the ingredient type in its most basic form available such that it can be functionally included

in the Products.

       73.     The Products warranted to plaintiff and class members that they possessed

substantive, functional, nutritional, organoleptic, sensory, physical and other attributes which they

did not.

       74.     The Products did not conform to their affirmations of fact and promises, wholly due

to defendant’s actions.

       75.     The Products were not merchantable in their final sale form.

       76.     Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                               Fraud


       77.     Plaintiff incorporates by references all preceding paragraphs.

       78.     Defendant’s purpose was to mislead consumers who seek products which feature

“real” ingredients – “real” referring to the ingredient in its least modified form such that it can be

incorporated into a final product.

       79.     Defendant’s intent was to secure economic advantage in the marketplace against

competitors.

       80.     Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                           Unjust Enrichment
                                                 13
Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 14 of 15 PageID #: 14



       81.    Plaintiff incorporates by references all preceding paragraphs.

       82.    Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiff and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff(s) as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct such

       practices to comply with the law;

   3. Awarding monetary damages and interest, including treble and punitive damages, pursuant

       to the common law, GBL and other statutory claims;

   4. Awarding costs and expenses, including reasonable fees for plaintiff’s attorneys and

       experts; and

   5. Such other and further relief as the Court deems just and proper.

Dated: April 1, 2019
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan (SS-8533)
                                                                505 Northern Blvd., Suite 311
                                                                Great Neck, NY 11021
                                                                (516) 303-0552
                                                                spencer@spencersheehan.com
                                                                Joshua Levin-Epstein

                                                14
Case 2:19-cv-01875-JS-AKT Document 1 Filed 04/01/19 Page 15 of 15 PageID #: 15



2:19-cv-01875
United States District Court
Eastern District of New York

Oscar Lopez individually and on behalf of all others similarly situated


                                         Plaintiff


        - against -


SPC Management Co., Inc.

                                         Defendant




                                       Complaint


                                    Sheehan & Associates, P.C.
                                    505 Northern Blvd., #311
                                      Great Neck, NY 11021
                                       Tel: (516) 303-0052
                                       Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: April 1, 2019
                                                                          /s/ Spencer Sheehan
                                                                           Spencer Sheehan
